       Case 3:20-cv-00467-MAD-ML Document 71 Filed 06/18/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 ALEC FABER, individually and on behalf of
 all others similarly situated; and AHNAF
 RAHMAN, individually and on behalf of all
 others similarly situated,

        Plaintiffs,
                                                          No. 3:20-CV-0467 MAD/ML
 v.

 CORNELL UNIVERSITY,


        Defendant.



       Plaintiffs Alec Faber and Ahnaf Rahman (“Plaintiffs”) and Defendant Cornell University

(“Defendant”) (collectively, “the Parties”), respectfully submit this joint status report pursuant to

the Court’s April 21, 2021 Pretrial Scheduling Order, and in advance of the status hearing before

Magistrate Judge Miroslav Lovric set for June 29, 2021 at 10:00 a.m. (See Dkt. 64-65.)

       The parties last appeared before the Court on April 21, 2021. Following that hearing, the

Court set a further status hearing for June 29, 2021. This joint status report provides the Court an

update and/or the Parties’ positions on the following: (A) pending motions; (B) written discovery;

(C) the Parties’ potential Protective Order; and (D) the Parties’ potential ESI Protocol.

A.     Pending Motions

       1.      On March 17, 2021, Defendant filed its motion for partial reconsideration of the

order on its Motion to Dismiss. That motion was fully briefed as of April 12, 2021, no oral

argument has been conducted, and the motion remains pending at this time. The scope of discovery

is currently uncertain given the pendency of the motion potentially dispositive of substantive issues

in the action. There are no other pending motions.
       Case 3:20-cv-00467-MAD-ML Document 71 Filed 06/18/21 Page 2 of 5




B.      Status of Written Discovery

        2.      On March 31, 2021, Plaintiffs served Defendant their first sets of requests for

production of documents and interrogatories. On May 3, 2021, Defendant answered Plaintiffs’

interrogatories and requests for production. Defendants have collected an initial production of

documents in response to Plaintiffs’ requests, but are awaiting entry of a Confidentiality

Stipulation and Protective Order and Plaintiffs’ agreement on an ESI protocol before any

production set can be finalized and released.

        3.      On May 10, 2021, Defendant propounded its first set of interrogatories on Plaintiffs.

Plaintiffs’ responses were due by June 14, 2021. Defendant has agreed to an extension making

those responses due on July 14, 2021.

        4.      On May 17, 2021, Defendant issued its first set of requests for production of

documents to Plaintiffs.     On June 16, 2021, Plaintiffs responded to Cornell’s requests for

production of documents. Plaintiffs have indicated more documents may be supplemented.

C.      Protective Order

        5.      During the parties Rule 26(f) conference on March 25, 2021, the parties agreed that

they would jointly seek an appropriate Protective Order in this matter.

        6.      Defendant’s counsel prepared a draft Confidentiality Stipulation and Protective

Order, attached as Exhibit A to this Report, shared it with Plaintiffs’ counsel on May 3, 2021, and

followed up for Plaintiffs’ comments on June 14, 2021. Defendant’s position is that the draft is

comprehensive and appropriate, and should be entered by the Court as the Protective Order

governing this action. Plaintiffs’ position is that there are points in the draft to negotiate.

D.      ESI Protocol
       Case 3:20-cv-00467-MAD-ML Document 71 Filed 06/18/21 Page 3 of 5




       7.      Defendant’s counsel shared a draft ESI Protocol with Plaintiffs’ counsel on June

16, 2021, and is awaiting a response. Defendant’s position is that the parties need to reach an

agreement on an ESI protocol (governing, for example, the metadata fields that will be produced

and the manner of production) before producing ESI, in order to manage the costs of discovery

and avoid unnecessary duplicative or supplemental productions. Plaintiffs’ position is that there

are points in the proposal to negotiate.

 Dated: June 18, 2021                        Respectfully Submitted,

                                              /s/   Paul B. Rietema

                                              Ishan K. Bhabha (pro hac vice)
                                              Lauren J. Hartz (pro hac vice)
                                              JENNER & BLOCK LLP
                                              1099 New York Avenue NW, Suite 900
                                              Washington, DC 20001-4412
                                              ibhabha@jenner.com
                                              lhartz@jenner.com
                                              Tel: 202-639-6000
                                              Fax: 202-639-6066

                                              Paul B. Rietema (pro hac vice)
                                              JENNER & BLOCK LLP
                                              353 N. Clark Street
                                              Chicago, IL 60654-3456
                                              prietema@jenner.com

                                              Valerie Cross Dorn (No. 505158)
                                              Adam G. Pence (No. 701233)
                                              CORNELL UNIVERSITY
                                              235 Garden Avenue
                                              300 CCC Building
                                              Ithaca, NY 14853
                                              vlc1@cornell.edu
                                              apence@cornell.edu

                                             Counsel for Defendant
Case 3:20-cv-00467-MAD-ML Document 71 Filed 06/18/21 Page 4 of 5




                                          ANASTOPOULO LAW FIRM, LLC

                               /s/ Roy T. Willey, IV______________________
                                                    Roy T. Willey, IV (701818)
                                                       Eric M. Poulin (701819)
                                                     Blake G. Abbott (702408)
                                                                  32 Ann Street
                                                          Charleston, SC 29403
                                                    Telephone: (843) 614-8888
                                                 Email: roy@akimlawfirm.com
                                                        eric@akimlawfirm.com
                                                      blake@akimlawfirm.com

                                          CHERUNDOLO LAW FIRM, PLLC
                                                 John C. Cherundolo (101339)
                                                  AXA Tower One 15th Floor
                                                          100 Madison Street
                                                         Syracuse, NY 13202
                                                   Telephone: (315) 449-9500
                                  Email: jcherundolo@cherundololawfirm.com



                                                     CARLSON LYNCH LLP
                                                               Gary F. Lynch*
                                                          Edward W. Ciolko*
                                                  James Patrick McGraw, III*
                                                1133 Penn Avenue, 5th Floor
                                                         Pittsburgh, PA 15222
                                                   Telephone: (412) 322-9243
                                             Email: glynch@carlsonlynch.com
                                                   eciolko@carlsonlynch.com
                                                 jmcgraw@carlsonlynch.com


                                                     CARLSON LYNCH LLP
                                                            Kathleen P. Lally*
                                                    111 W. Washington Street
                                                                   Suite 1240
                                                            Chicago, IL 60602
                                                  Telephone: (312) 750-1265
                                              Email: klally@carlsonlynch.com

                                                       TOPTANI LAW PLLC
                                                     Edward Toptani (701816)
                                                   375 Pearl Street, Suite 1410
Case 3:20-cv-00467-MAD-ML Document 71 Filed 06/18/21 Page 5 of 5




                                              New York, New York 10038
                                                Telephone: (212) 699-8930
                                            Email: edward@toptanilaw.com


                                          ATTORNEYS FOR PLAINTIFFS
                                                 *Admitted pro hac vice
